935 F.2d 281
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Herman GREY, Pauline Gray, Raymond Juan, Georgene MorganSeota, and Mary Joseph Manuel, Plaintiffs-Appellantsv.The UNITED STATES, Defendant-Appellee.Carlton G. ABEL and 1,218 other named plaintiffs, Plaintiffs-Appellantsv.The UNITED STATES, Defendant-Appellee.
Nos. 91-5001, 91-5002.
United States Court of Appeals, Federal Circuit.
May 24, 1991.Rehearing Denied July 26, 1991.

Before MAYER, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
CLEVENGER, Circuit Judge.


1
Native American allottees of land located on the Salt River Reservation (collectively referred to herein as "appellants") bring this consolidated appeal challenging a Claims Court judgment that it lacked Tucker Act jurisdiction in Grey v. United States, 21 Cl.Ct. 285 (1990), and a judgment dismissing a subsequent complaint ("Abel ") on the basis that its decision in Grey governed that action.


2
Appellants bore the burden of establishing Tucker Act jurisdiction in the Claims Court by demonstrating a substantive right enforceable against the United States for money damages.  The Claims Court meticulously considered every fact and issue raised here by appellants, and rendered a thorough and comprehensive opinion in deciding the case.  We affirm on the basis of that opinion.